UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8040


LEONARD LEE FOSTER,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:09-cv-00645-HMH)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonard Lee Foster, Appellant Pro Se.       Donald John Zelenka,
Deputy Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leonard      Lee     Foster        seeks     to       appeal       the    district

court’s    order       accepting        the     recommendation         of     the       magistrate

judge    and     denying         relief    on     his     28     U.S.C.       §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of    the        denial       of     a

constitutional         right.”           28     U.S.C.      § 2253(c)(2)           (2006).            A

prisoner       satisfies          this        standard         by     demonstrating                that

reasonable       jurists         would     find      that      any     assessment            of     the

constitutional         claims      by     the    district        court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Foster has

not     made    the    requisite          showing.          Accordingly,            we       deny    a

certificate       of     appealability           and      dismiss      the        appeal.            We

dispense       with     oral       argument       because        the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                                 2